SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

504
KA 10-01242
PRESENT: SCUDDER, P.J., SMITH, FAHEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

EXCELL J. MARKS, DEFENDANT-APPELLANT.


STEVEN D. SESSLER, GENESEO, FOR DEFENDANT-APPELLANT.

JOSEPH V. CARDONE, DISTRICT ATTORNEY, ALBION (KATHERINE BOGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Orleans County Court (James P.
Punch, J.), rendered May 17, 2010. The judgment convicted defendant,
upon his plea of guilty, of criminal sale of a controlled substance in
the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   April 20, 2012                          Frances E. Cafarell
                                                   Clerk of the Court